DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,833,316. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are identical.  Claims 2-3 claims that the volume fraction of at least one solvent can be and 80% which is 80-100% claimed in claim 15 of the current invention.                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0205913) in view of Song et al. (US 2015/0214550).            Park et al. teaches a battery comprising a positive electrode, a negative electrode and an electrolyte comprising a lithium salt and a non-aqueous organic solvent comprising ethylene carbonate, 1-50 vol% of ethyl propionate, diethyl carbonate and propylene carbonate.  Park et al. teaches in [0037-0038], teaches that the positive electrode may comprise a material comprising LiaNi1-b-cMnbBcO2-F where 0.90 < a < 1.8; 0 < b < 0.5;  0 < c < 0.05 and 0 <  < 2.  Park et al. teaches in claim 6, that the electrolyte comprises an additive comprising fluoroethylene carbonate, etc. and teaches in [0011], that the additive may be included in an amount of 0.1-20 parts by weight. Park et al. teaches on page 3, [0057], that in the examples LiPF6 was used as the lithium salt. [Thus teaching Li1.7-1.8Ni1-b-cMnbO2-F, the claimed positive electrode material is met].         Since Park et al. teaches the specified positive electrode material, then inherently the positive electrode active material compound having a crystal structure belonging to a space group FM3-M must also be obtained.	
         In addition, the presently claimed property of the positive electrode active material compound having a crystal structure belonging to a space group FM3-M would have obviously have been present once the Park et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).          Park et al. discloses the claimed invention except for specifically teaching that the nonaqueous solvent comprises at least one solvent comprising a hydrofluoroether.          Song et al. teaches on page 8, Table 2, a positive active material comprising Li1.17Mn0.5Ni0.17Co0.17F0.05O1.95.  Song et al. teaches in [0098], that examples of the nonaqueous liquid electrolyte may include solvents such as propylene carbonate, ethylene carbonate, ethyl propionate, diethyl carbonate, fluoroethylene carbonate, ethers, etc.  Song et al. teaches on page 6, Example 3, a battery comprising a positive active material of Example 1 and an electrolyte comprising 0.5 weight percent of tris(trimethylsilyl)phosphate and fluoroethylene carbonate, dimethyl carbonate and 2,2,3,3-tetrafluoropropyl-1,1,2,2-tetrafluoromethylether [CHF2CF2-O-CH2CF2CHF2] as a fluoroether solvent.  Song et al. teaches on page 5, [0101], that the lithium salt may be LiPF6.  Song et al. teaches on page 9, claim 2, that the positive active material can comprise Li[LiaNibCocMndMf]O2-xFx where 0<a<1; 0<b<1; 0<c<1; 0<d<1; 0<f<1 and 0<x<0.1.  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 1-50 vol% of an ether, 2,2,3,3-tetrafluoropropyl-1,1,2,2-tetrafluoromethylether instead of 1-50 vol% ethyl propionate as the solvent because Song et al. teaches that both these solvents can be used in the electrolyte as explained above and one would expect therefore that these solvents would function in a similar way and give similar results.                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Song et al. (US 2015/0228970) teaches on page 9, a cell comprising a cathode, a lithium anode, a separator and an electrolyte. Song et al. teaches in claim 1, a composite cathode active material comprising a material capable of intercalating or deintercalating lithium and a solid ion conductor. Song et al. teaches in claim 4, that the composite cathode active material comprises a core comprising the material capable of intercalating or deintercalating lithium and a coating layer is on at least a portion of the core and the coating layer comprises the solid ion conductor.  Song et al. teaches on page 11, claim 15, that the composite cathode active material of claim 1 comprising a solid ion conductor comprises at least one selected from the group consisting of Li3PO4. Song et al. teaches in the examples that the solid ion conductor can comprise 0.1 wt%, 1 wt% and 5 wt% of coating.  Song et al. teaches in claim 16, wherein the core comprises a compound represented by formulae 3 to 7, where formula 3 comprises LixCo1-yMyO2-aXa where M can comprise Mn, X can comprise F;  0.9 <x < 1 .1; 0 < y <1 and 0 < a <2.  Song et al. teaches on page 5, [0073-0074], that the cathode may further include an additional cathode material comprising a different composition of the other active material.  Song et al. teaches in [0075], that the material may include LiaNi1-b-cMnbBcO2-aFa where 0.9 < a < 1 .8; 0 < b < 0.5; 0 < c < 0.05 and 0 < a <2.  [Thus teaching Li1.7-1.8Ni1-bMnb=0-0.5O2F].        

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727